Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       11




                     EXHIBIT 128
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       11




                                                                                     TOCMAIL_00005117
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       11




                                                                                     TOCMAIL_00005118
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       11




                                                                                     TOCMAIL_00005119
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       11




                                                                                     TOCMAIL_00005120
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       11




                                                                                     TOCMAIL_00005121
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       11




                                                                                     TOCMAIL_00005122
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       11




                                                                                     TOCMAIL_00005123
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       11




                                                                                     TOCMAIL_00005124
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       11




                                                                                      TOCMAIL_00005125
Case 0:20-cv-60416-AMC Document 110-34 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       11




                                                                                      TOCMAIL_00005126
